Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 5-9, and 11-13 in the reply filed on 7/15/2022 is acknowledged.
Claims 19-26 and 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.

Information Disclosure Statement
The information disclosure statement filed 3/4/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed, namely U.S. Application No. 62/560,185 Filed September 18, 2017 and U.S. Application No. 62/730,137 Filed September 12, 2018 were not included with the IDS; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIG. 1C: “100b” and “120b” should be “100c” and “120c” and FIG. 2: “116” should be “110”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, lines 4-5: amend “at least one Group VIII element” to “at least one Group VIIIB element” as the Periodic Table contains both a VIIIA and VIIIB, the Examiner is assuming that Applicant means the transition metals elements and not the noble gases
Appropriate correction is required.

Claim Interpretation
For the sake of compact prosecution, the Examiner is interpreting the term “about” to mean “an allowable variance of the term modified by "about" by  ± 10%” as defined in the specification in paragraph [0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Konyashin et al. (US 2014/0311810 A1) (hereinafter “Konyashin”).

Regarding claims 1, 3, and 5-8 Konyashin teaches a polycrystalline diamond composite compact comprising a body of polycrystalline diamond material, i.e., table, bonded to a cemented carbide substrate along an interface, where the cemented carbide substrate comprises tungsten carbide particles bonded together by a binder material (Konyashin, [0005-0008]). Konyashin also teaches that the binder material contains an alloy of Co, Ni, and Cr (Konyashin, [0008]). Moreover, Konyashin teaches the tungsten carbide particles form at least 70 wt.% and at most 95 wt.% of the substrate, i.e., 5-30 wt.% of the substrate is the binder, and that the binder comprises about 10-50 wt.% Ni, 0.1-10 wt.% Cr, and 40-89.9 wt.% Co (Konyashin, [0009-0010]).
With respect to the total amounts of Ni, Co, and Cr in the substrate, and not only the amount in the binder, the amount of Ni is 0.5-15 wt.% (0.05*0.1 = 0.5wt.% and 0.3*0.5 = 15wt.%), the amount of Cr is 0.005-3.0 wt.% (0.05*0.001 = 0.005wt.% and 0.3*0.1 = 3.0wt.%), and the amount of Co is 2.0-27 wt.% (0.05*0.4 = 2.0wt.% and 0.3*0.899 = 27wt.%) total in the substrate. Therefore, the amounts of Ni and Co in Konyashin overlap with the amounts of the present invention, i.e., alloying element (Ni) is less than 12wt% of the substrate and the cobalt constitutes less than 12wt% of the substrate. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

The polycrystalline diamond compact comprising a polycrystalline diamond material bonded to a cemented carbide substrate of Konyashin corresponds to a polycrystalline diamond compact, comprising a substrate and a polycrystalline diamond table bonded to the substrate of claim 1 of the present invention. The tungsten carbide particles of Konyashin corresponds to a first plurality of carbide grains of claim 1 of the present invention. The binder material having Co, Ni, and Cr of Konyashin corresponds to a cementing constituent constituting less than 13 weight percent (wt%) of the substrate, the cementing constituent including a cobalt alloy having cobalt and at least one alloying element; wherein the at least one alloying element constitutes less than 12 wt% of the substrate; wherein the cobalt constitutes less than 12 wt% of the substrate of claim 1 of the present invention. 

The tungsten carbide particles and nickel in the substrate of Konyashin corresponds to wherein the at least one alloying element includes at least one Group IB element, at least one Group IIB element, at least one Group IIIB element, at least one Group IVB element, at least one Group VB element, at least one Group VIB element, at least one Group VIIB element, at least one Group VIII element, or combinations of the foregoing of claim 3 and wherein the at least one alloying element includes nickel and wherein the first plurality of carbide grains includes tungsten carbide grains of claim 5 of the present invention. The amount of Ni in the substrate being 0.5-15wt% of Konyashin corresponds to wherein the at least one alloying element includes nickel in an amount that is at least 2 wt% of the substrate of claim 6 and wherein the at least one alloying element includes nickel in an amount that is less than 6 wt% of the substrate of claim 7 of the present invention. Additionally, the amount of Co in the substrate being from 2.0-27 wt.% of Konyashin corresponds to wherein the at least one alloying element includes nickel in an amount that is less than 6 wt% of the substrate and the cobalt is present in an amount that is less than 6 wt% of the substrate of claim 8 of the present invention. 

Konyashin also teaches that the Vickers hardness of the substrates ranges from 1200-1350, i.e., 88-89.5 HRa, the transverse rupture strength ranges from 3420-3800 MPa, i.e., 496.03-551.14 ksi, and the indentation fracture toughness ranges from 14.6-15.7 MPa·m1/2 (Konyashin, [0078-0080]). With the use of the limitation of “about” to describe the properties and “about” including ±10%, the fracture toughness can include values up to 15.4 MPa·m1/2, i.e., 14*0.1=1.4; 14+1.4=15.4. Therefore, the ranges of Konyashin overlap with the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Konyashin meets the following limitation of claim 1, because it satisfies the requirement that one or more of the properties are met through the disclosure of the hardness, transverse rupture strength, and/or fracture toughness values, the limitation of claim 1 is “wherein the substrate includes one or more of a density of about 14.0 g/cc to about 15.0 g/cc, a hardness of about 88.0 HRa to about 89.0 HRa, a fracture toughness of about 12.0 MPa-m"2 to about 14.0 MPa-m"2, a transverse rupture strength of about 400 ksi to about 550 ksi, or a corrosion rate of about 0.1 mil/year to about 4.0 mil/year” (emphasis added).

Regarding claims 9 and 11, Konyashin also teaches that the tungsten carbide powder is milled with binder material comprising Co, Ni, and chromium carbides, where the amount of chromium carbides can be 0.3 wt.% (Konyashin, [0067] and [0072]). The addition of chromium carbides in an amount of 0.3 wt.% in the substrate of Konyashin corresponds to further comprising at least a second plurality of carbide grains that is a different type of carbide than the first plurality of carbide grains of claim 9 and wherein the at least a second plurality of carbide grains includes one or more of less than 1 wt% chromium carbide, less than 1 wt% molybdenum carbide, less than 1 wt% niobium carbide, less than 1 wt% tantalum carbide, less than 1 wt% titanium carbide, or less than 0.5 wt% vanadium carbide of claim 11 of the present invention. 

Regarding claim 12, Konyashin also teaches that the compact element may include at least about 0.01-2.0wt.% of one or more of Re, Ru, Rh, Pd, Os, Ir, and Pt (Konyashin, [0065]). The addition of Re and/or Ru of Konyashin corresponds to wherein: the substrate includes at least one additive including one or more of rhenium or ruthenium; and the rhenium is less than 0.5 wt% of the substrate or the ruthenium is less than 3 wt% of the substrate of the present invention. 

Regarding claim 13, Konyashin also teaches that the mean grain size of the tungsten carbide particles, i.e., first plurality of carbide grains, is about 0.6 ± 0.2 µm (Konyashin, [0041-0045]). The mean grain size of the tungsten carbide particles of Konyashin falls within the range of the present invention, i.e., wherein the first plurality of carbide grains exhibit an average particle size of 1.2 µm or less.  






Claims 1, 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay et al. (US 2011/0067929 A1) (hereinafter “Mukhopadhyay”).

Regarding claim 1, Mukhopadhyay teaches a polycrystalline diamond compact comprising bonding a PCD table to a cemented carbide substrate, where the cemented carbide substrate may include metal carbides, and cobalt or other metallic cementing constituents, specifically, about 9-16 wt.% cobalt, about 0.5-3.0 chromium carbide grains, and the remainder being substantially tungsten carbide grains (Mukhopadhyay, [0008], [0048], and [0084]). Moreover, Mukhopadhyay teaches that the polycrystalline diamond compact is formed by HPHT process (Mukhopadhyay, [0013]).

The polycrystalline diamond compact comprising a PCD table bonded to a cemented carbide substrate of Mukhopadhyay corresponds to A polycrystalline diamond compact, comprising: a substrate and a polycrystalline diamond table bonded to the substrate of the present invention. The substrate comprising tungsten carbide grains, cobalt, and chromium carbide grains of Mukhopadhyay corresponds to a first plurality of carbide grains; a cementing constituent constituting less than 13 weight percent (wt%) of the substrate, the cementing constituent including a cobalt alloy having cobalt and at least one alloying element; wherein the at least one alloying element constitutes less than 12 wt% of the substrate; wherein the cobalt constitutes less than 12 wt% of the substrate of the present invention. 

Given that the materials and method of forming the polycrystalline diamond compact of Mukhopadhyay is substantially identical to the materials and method forming the polycrystalline diamond compact as used in the present invention, as set forth above, it is clear that the cemented carbide substrate of Mukhopadhyay would inherently have one or more of a density of about 14.0 g/cc to about 15.0 g/cc, a hardness of about 88.0 HRa to about 89.0 HRa, a fracture toughness of about 12.0 MPa·m1/2 to about 14.0 MPa·m1/2, a transverse rupture strength of about 400 ksi to about 550 ksi, or a corrosion rate of about 0.1 mil/year to about 4.0 mil/year as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 3, Mukhopadhyay also teaches that chromium carbides, i.e., Group VIB, may be present in the cemented carbide substrate (Mukhopadhyay, [0084]). The chromium carbides in the substrate of Mukhopadhyay corresponds to wherein the at least one alloying element includes at least one Group IB element, at least one Group IIB element, at least one Group IIIB element, at least one Group IVB element, at least one Group VB element, at least one Group VIB element, at least one Group VIIB element, at least one Group VIII element, or combinations of the foregoing of the present invention.

Regarding claims 9 and 11, Mukhopadhyay also teaches that the cemented carbide substrate may include chromium carbide, tantalum carbide, tantalum carbide-tungsten carbide solid solution, or any combination thereof (Mukhopadhyay, [0070]). Mukhopadhyay further teaches that the amounts of these carbides are 0-3wt.% chromium carbide, 0-25 wt.% tantalum carbide and/or tantalum carbide-tungsten carbide solid solution, 59-91 wt.% tungsten carbide grains, and 9-16 wt.% cobalt (Mukhopadhyay, [0049]). The inclusion of tantalum carbides in the substrate of Mukhopadhyay corresponds to further comprising at least a second plurality of carbide grains that is a different type of carbide than the first plurality of carbide grains of claim 9 of the present invention. The ranges of Mukhopadhyay encompasses the ranges of claim 11 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	



Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay as applied to claim 1 above, and further in view of Konyashin (US 2014/0311810 A1) (hereinafter “Konyashin”).
Regarding claims 5-8, while Mukhopadhyay teaches the cemented carbide substrate may include about 9-16 wt.% cobalt, about 0.5-3.0 chromium carbide grains, and the remainder being substantially tungsten carbide grains (Mukhopadhyay, [0008], [0048], and [0084]), Mukhopadhyay does not explicitly disclose wherein the at least one alloying element includes nickel, wherein the at least one alloying element includes nickel in an amount that is at least 2 wt% of the substrate, wherein the at least one alloying element includes nickel in an amount that is less than 6 wt% of the substrate, and wherein the at least one alloying element includes nickel in an amount that is less than 6 wt% of the substrate and the cobalt is present in an amount that is less than 6 wt% of the substrate.
With respect to the difference, Konyashin teaches a polycrystalline diamond composite compact comprising a body of polycrystalline diamond material, i.e., table, bonded to a cemented carbide substrate (Konyashin, [0005-0008]). Moreover, Konyashin teaches the tungsten carbide particles form at least 70 wt.% and at most 95 wt.% of the substrate, i.e., 5-30 wt.% of the substrate is the binder, and that the binder comprises about 10-50 wt.% Ni, 0.1-10 wt.% Cr, and 40-89.9 wt.% Co (Konyashin, [0009-0010]). Where the total amounts of Ni, Co, and Cr in the substrate, and not only the amount in the binder, the amount of Ni is 0.5-15 wt.% (0.05*0.1 = 0.5wt.% and 0.3*0.5 = 15wt.%), the amount of Cr is 0.005-3.0 wt.% (0.05*0.001 = 0.005wt.% and 0.3*0.1 = 3.0wt.%), and the amount of Co is 2.0-27 wt.% (0.05*0.4 = 2.0wt.% and 0.3*0.899 = 27wt.%) total in the substrate. 
As Konyashin expressly teaches, the addition of nickel in the substrate can improve the erosion resistance and increase the Vickers hardness, transverse rupture strength, indentation fracture toughness, and wear-resistance of the cemented carbides (Konyashin, [0039]).
Mukhopadhyay and Konyashin are analogous art as they are both drawn to a polycrystalline diamond compact having a polycrystalline diamond table and substrate made of tungsten carbides, cobalt, and another transition metal (Mukhopadhyay, Abstract; Konyashin, [0005-0008]).
In light of the motivation to add nickel to the substrate as taught in Konyashin as taught above, it therefore would have been obvious to one of ordinary skill in the art to add nickel to the substrate of Mukhopadhyay in order to improve the erosion resistance and increase the Vickers hardness, transverse rupture strength, indentation fracture toughness, and wear-resistance of the cemented carbides (Konyashin, [0039]), and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738      

/SALLY A MERKLING/SPE, Art Unit 1738
7/27/2022